Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 3/7/2022 is acknowledged. Claims 1-20 are amended.
Claims 1-20 are pending and have been examined, of which claims 1 and 11 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim objection for claims 6 and 16 is withdrawn. 
Claim rejection under 35 USC 112 (b) for claims 6, 10, 16 and 20 from prior office action are withdrawn. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 5, 10, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 12 recite “wherein the uplink transmission comprises”, which is preceded in the independent claim by “one or more first cells, in which uplink transmission is to be performed” and “one or more second cells, in which uplink transmission is to be performed”. It is unclear which recitation is further limited. 

Claim 5 recites “wherein dual connectivity of LTE using the first cell group and NR using the cell group is configured” and “wherein the first cell group of the LTE has higher priority than the second cell group of the NR”. Although the claim has antecedent basis for cell group and second cell group, the claim does not seem to have proper antecedent basis for the second cell group of the NR, as the previous limitation limits cell group with NR and not the second cell group with NR. For the purpose of examination, and with comparison to amended claim 15, the examiner assumes the above limitation as “wherein dual connectivity of LTE using the first cell group and NR using the second cell group is configured”. 
 
 Claims 10 and 20 recite “receiving, from the terminal, a PHR for the multiple cell groups from the terminal”. The interpretation for second recitation of “from the terminal” is unclear, and appears to be redundant. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2015/0215943) in view of Ouchi et al. (US 2017/0230917)

 Regarding claim 1, Vajapeyam teaches a power distribution method performed by a base station in a wireless communication system (abstract, fig 3: the first eNB coordinates multi-connectivity for UE with first eNB and second eNB, and determines allocation of uplink transmit power), the method comprising: 
identifying one or more first cells, in which uplink transmission is to be performed within an operation period (fig 3, para 80: UE establishes connection 305 with first eNB 105b; first eNB is used at block 310, to coordinate multi-connectivity communication for UE with first and second eNB; Para 83-84 describe the uplink transmit power allocation during particular time period or subframes), among a first cell group of multiple cell groups configured to a terminal (para 75: the UE communicates with one or more cells of the first eNB 105-a - master cell group MCG managed by first eNB 105-a); 
identifying one or more second cells, in which uplink transmission is to be performed within the operation period ((fig 3, para 80: UE establishes connection 315 with second eNB 135b; first eNB is used at block 310, to coordinate multi-connectivity communication for UE with first and second eNB; Para 83-84 describe the uplink transmit power allocation during particular time period or subframes), among a second cell group of the multiple cell groups (para 75: the UE communicates with one or more cells of the second eNB 135-a - secondary cell group SCG managed by second eNB 135-a);
performing a power distribution of the multiple cell groups, based on the identified one or more first cells and the identified one or more second cells (Para 81-85: first eNB 105-b determines allocation or percentage allocation of uplink transmit power between the first eNB and second eNB; Para 75: UE communicates with MCG managed by first eNB and SCG managed by second eNB); 
transmitting, to the terminal, uplink resource allocation information according to a result of the power distribution (Para 82-85: first eNB transmits indication 330 of the allocation of uplink transmit power between the first eNB and second eNB to the UE).

Vajapeyam teaches the first eNB determining and transmitting uplink transmit power allocation for the UE when UE connects to first and second eNB. Vajapeyam teaches in para 75, that UE communicates with one or more cells of first eNB over communication link 125-a, which is master cell group managed by first eNB, and UE communicates with one or more cells of second eNB over communication link 125-b, which is secondary cell group managed by second eNB. The reference teaches the option of one cell managed by one eNB in the cell group out of multiple (master and secondary) cell groups configured to UE. Further, in para 87, the reference teaches that UE determines the uplink power for each of plurality of cells controlled by first or second eNB. Ouchi is directed to efficient uplink transmit power control when terminal device is connected to first and second cell groups (abstract; fig 2-10). 
 
Ouchi further teaches identifying one or more first cells, in which uplink transmission is to be performed within an operation period, among a first cell group of multiple cell groups configured to a terminal (Para 82: FIG. 7  example of a connectivity group (cell group) - the base station device 2-1 and base station device 2-2 perform communications with the terminal device 1 in a plurality of serving cells (cell #0, cell #1, cell #2, and cell #3), the cell #0 and the cell #1 are covered by the base station device 2-1, and the cell #2 and the cell #3 are covered by the base station device 2-2; further, fig 8 and para 91-93 describe the uplink CSI reports for cell 0 and 1 being sent in PUCCH of cell 0 in a subframe, and for cell 2 and 3 being sent in PUCCH of cell 2 in a subframe); identifying one or more second cells, in which uplink transmission is to be performed within the operation period, among a second cell group of the multiple cell groups (Para 82: FIG. 7  example of a connectivity group (cell group) - the base station device 2-1 and base station device 2-2 perform communications with the terminal device 1 in a plurality of serving cells (cell #0, cell #1, cell #2, and cell #3), the cell #0 and the cell #1 are covered by the base station device 2-1, and the cell #2 and the cell #3 are covered by the base station device 2-2; further, fig 8 and para 91-93 describe the uplink CSI reports for cell 0 and 1 being sent in PUCCH of cell 0 in a subframe, and for cell 2 and 3 being sent in PUCCH of cell 2 in a subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam with power allocation for cells in the cell groups as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

Regarding claim 11, Vajapeyam teaches a power distribution apparatus of a base station in a wireless communication system (fig 12 -eNB configured for wireless communication; abstract, fig 3: the first eNB coordinates multi-connectivity for UE with first eNB and second eNB, and determines allocation of uplink transmit power), the power distribution apparatus comprising: 
at least one transceiver (transceiver 1230, fig 12); and 
at least one processor (processor 1210, fig 12), 
wherein the at least one processor (processor 1210, fig 12) is configured to: 
identify one or more first cells, in which uplink transmission is to be performed within an operation period (fig 3, para 80: UE establishes connection 305 with first eNB 105b; first eNB is used at block 310, to coordinate multi-connectivity communication for UE with first and second eNB; Para 83-84 describe the uplink transmit power allocation during particular time period or subframes), among a first cell group of multiple cell groups configured to a terminal (para 75: the UE communicates with one or more cells of the first eNB 105-a - master cell group MCG managed by first eNB 105-a); 
identify one or more second cells, in which uplink transmission is to be performed within the operation period ((fig 3, para 80: UE establishes connection 315 with second eNB 135b; first eNB is used at block 310, to coordinate multi-connectivity communication for UE with first and second eNB; Para 83-84 describe the uplink transmit power allocation during particular time period or subframes), among a second cell group of the multiple cell groups (para 75: the UE communicates with one or more cells of the second eNB 135-a - secondary cell group SCG managed by second eNB 135-a);
perform a power distribution of the multiple cell groups, based on the identified one or more first cells and the identified one or more second cells (Para 81-85: first eNB 105-b determines allocation or percentage allocation of uplink transmit power between the first eNB and second eNB; Para 75: UE communicates with MCG managed by first eNB and SCG managed by second eNB); 
control the at least one transceiver to transmit (Para 197), to the terminal, uplink resource allocation information according to a result of the power distribution (Para 82-85: first eNB transmits indication 330 of the allocation of uplink transmit power between the first eNB and second eNB to the UE).

Vajapeyam teaches the first eNB determining and transmitting uplink transmit power allocation for the UE when UE connects to first and second eNB. Vajapeyam teaches in para 75, that UE communicates with one or more cells of first eNB over communication link 125-a, which is master cell group managed by first eNB, and UE communicates with one or more cells of second eNB over communication link 125-b, which is secondary cell group managed by second eNB. The reference teaches the option of one cell managed by one eNB in the cell group out of multiple (master and secondary) cell groups configured to UE. Further, in para 87, the reference teaches that UE determines the uplink power for each of plurality of cells controlled by first or second eNB. Ouchi is directed to efficient uplink transmit power control when terminal device is connected to first and second cell groups (abstract; fig 2-10). 
 
Ouchi further teaches to identify one or more first cells, in which uplink transmission is to be performed within an operation period, among a first cell group of multiple cell groups configured to a terminal (Para 82: FIG. 7  example of a connectivity group (cell group) - the base station device 2-1 and base station device 2-2 perform communications with the terminal device 1 in a plurality of serving cells (cell #0, cell #1, cell #2, and cell #3), the cell #0 and the cell #1 are covered by the base station device 2-1, and the cell #2 and the cell #3 are covered by the base station device 2-2; further, fig 8 and para 91-93 describe the uplink CSI reports for cell 0 and 1 being sent in PUCCH of cell 0 in a subframe, and for cell 2 and 3 being sent in PUCCH of cell 2 in a subframe); identify one or more second cells, in which uplink transmission is to be performed within the operation period, among a second cell group of the multiple cell groups (Para 82: FIG. 7  example of a connectivity group (cell group) - the base station device 2-1 and base station device 2-2 perform communications with the terminal device 1 in a plurality of serving cells (cell #0, cell #1, cell #2, and cell #3), the cell #0 and the cell #1 are covered by the base station device 2-1, and the cell #2 and the cell #3 are covered by the base station device 2-2; further, fig 8 and para 91-93 describe the uplink CSI reports for cell 0 and 1 being sent in PUCCH of cell 0 in a subframe, and for cell 2 and 3 being sent in PUCCH of cell 2 in a subframe). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam with power allocation for cells in the cell groups as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

 Regarding claim 2 and 12, Vajapeyam further teaches 
wherein the first cell group is provided by the base station (para 75: the UE communicates with one or more cells of the first eNB 105-a - master cell group MCG managed by first eNB 105-a), 
wherein the operation period comprises multiple transmission time intervals (TTIs) (Para 83-84 describe the uplink transmit power allocation during particular time period or subframes; subframes are multiple TTI), and 
wherein the uplink transmission comprises physical uplink control channel (PUCCH) transmission or physical uplink shared channel (PUSCH) transmission (Para 60: the UE concurrently provides a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) for each eNB to which the UE connects; fig 2-5, UE establishes multi-connectivity with first eNB and second eNB). 

 Regarding claim 3 and 13, Vajapeyam fails to teach, but Ouchi further teaches wherein the power distribution is performed according to a timing advance of each cell in the identified one or more first cells and the identified one or more second cells (Para 72: In dual connectivity, a plurality of parameters for timing adjustment (TAG or Timing Advance Group) may be configured for each of the MCG and the SCG. In other words, the terminal device is capable of performing uplink transmission at a plurality of different timings in each CG; fig 7-8 show dual connectivity of UE with two cell groups). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam with power allocation for cells in the cell groups as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

 Regarding claim 4 and 14, Vajapeyam further teaches wherein the power distribution is performed a distribution power ratio for the multiple cell groups specific to the operation period (Para 81-85: first eNB 105-b determines allocation or percentage allocation of uplink transmit power between the first eNB and second eNB, allocation of uplink power control is for particular time period or subframes), and 
wherein the distribution power ratio for the multiple cell groups is determined based on a number of the identified one or more first cells and a number of the identified one or more second cells (Para 81-85: first eNB 105-b determines allocation or percentage allocation of uplink transmit power between the first eNB and second eNB; Para 75: the UE communicates with one or more cells of the first eNB 105-a - master cell group MCG managed by first eNB 105-a and one or more cells of the second eNB 135-a - secondary cell group SCG managed by second eNB 135-a; here, for instance of one cell of MCG managed by first eNB and one cell of SCG managed by second eNB, the percentage allocation of para 81-85 reads on limitation). 

 Regarding claim 6 and 16, Vajapeyam in view of Ouchi teaches the limitations of the parent claims. Vajapeyam also indicates in para 22, that allocation of uplink transmit power between the first eNB and the second eNB is based on a priority of uplink data or control information for one of the eNBs with respect to the other of the eNBs.  

Furthermore, Ouchi teaches wherein the performing of the power distribution (Para 130: method of determining power allocation for MeNB and SeNB) comprises: 
identifying one or more cells to which a transmission of uplink control information is configured, among the identified one or more first cell cells and the identified one or more second cells (para 135-136: the remaining power is allocated on the basis of the priorities for the types of uplink transmission; the types of uplink transmission correspond to uplink channel, uplink signal, and/or UCI; the priorities for the types of uplink transmission are defined in the order from a PUCCH in the MCG, a PUCCH in the SCG, a PUSCH including the UCI in the MCG, a PUSCH including the UCI in the SCG, a PUSCH not including the UCI in the MCG, and then a PUSCH not including the UCI in the SCG); 
after allocating a preferential power for uplink control information of the identified one or more cells (para 131-134: the smallest value of the total power required for actual uplink transmission in the corresponding one of the cell groups and the guaranteed power configured for the corresponding cell group is determined), performing the power distribution after excluding the preferential power from a distributable power of the terminal (Para 131: the remaining power is power obtained by subtracting PpreMeNB and PpreSeNB from PCMAX; where PpreMeNB/SeNB are minimum power required for transmission in corresponding cell group and Pcmax is maximum allowed output power for terminal; thus, the remaining power is calculated by subtracting the minimum required power in each cell group). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam with remaining power allocation based on control channel priority as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

 Regarding claim 7 and 17, Vajapeyam fails to teach, but Ouchi teaches 
wherein the preferential power is allocated based on a priority of each cell of the identified one or more cells (para 131-134: the smallest value of the total power required for actual uplink transmission in the corresponding one of the cell groups and the guaranteed power configured for the corresponding cell group is determined; Para 137: the priorities for the types of uplink transmission are defined in the order from a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the MCG, a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the SCG), 
wherein the priority is associated with a type of the uplink control information (para 41; Para 137: an example of the case of the priorities being defined in advance is based on cell groups, uplink channels, and/or the types of UCI), 
wherein the uplink control information comprises at least one of hybrid automatic repeat request (HARQ), channel state information (CSI), and scheduling request (SR) (para 41; Para 137: an example of the case of the priorities being defined in advance is based on cell groups, uplink channels, and/or the types of UCI; for example, the priorities for the types of uplink transmission are defined in the order from a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the MCG, a PUCCH or PUSCH including the UCI including at least HARQ-ACK and/or SR in the SCG, a PUCCH or PUSCH including the UCI only including the CSI in the MCG, a PUCCH or PUSCH including the UCI only including a CSI in the SCG, a PUSCH not including the UCI in the MCG, and then a PUSCH not including the UCI in the SCG), and 
wherein the CSI comprises at least one of a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI) (Para 42: CSI includes a channel quality indicator (CQI), a precoding matrix indicator (PMI) and a rank indicator (RI)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam with remaining power allocation based on control channel priority as taught by Ouchi for the benefit of enabling efficient transmit power control as taught by Ouchi in Para 12.

 Regarding claim 8 and 18, Vajapeyam further teaches 
wherein the power distribution is performed a distribution power ratio for the multiple cell groups specific to the operation period (Para 81-85: first eNB 105-b determines allocation or percentage allocation of uplink transmit power between the first eNB and second eNB, allocation of uplink power control is for particular time period or subframes); and 
wherein the distribution power ratio is determined based on an uplink data size of the first cell group and an uplink data size for the second cell group (Para 83: the indication 330 of the allocation of uplink transmit power between the first eNB 105-b and at least the second eNB 135-b is based at least in part on an UL/DL configuration of the first eNB 105-b or the second eNB 135-b; when the number of active uplink carriers used by an eNB is less during a particular time period, more of the total uplink transmit power available to the UE 115-b during the time period may be allocated to another eNB with which the UE 115-b may communicate during the time period; it is considered that the less number of active uplink carrier would have less data compared to greater number of active uplink carrier). 

Regarding claims 10 and 20, Vajapeyam further teaches 
receiving, from the terminal, a power headroom report (PHR) for the multiple cell groups from the terminal (step 455, fig 4, para 96-97: a power headroom report 455 triggered for the first eNB 105-c is transmitted to the first eNB 105-c from UE 115-c, as indicated by the transmission of power headroom report 455), 
wherein the power distribution is performed based on the PHR (fig 4, Para 98: at block 460, the first eNB 105-c adjusts the allocation of uplink transmit power between the first eNB 105-c and the second eNB 135-c for the UE 115-c, the allocation is adjusted based on the power headroom report 455). 


Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam et al. (US 2015/0215943) in view of Ouchi et al. (US 2017/0230917) in further view of Chen et al. (US 2019/0223115)

 Regarding claim 5 and 15, Vajapeyam in view of Ouchi teaches the limitations of the parent claims. 

Vajapeyam in view of Ouchi fails to teach the limitations of the claim 5 and 15. Chen is directed to dual connectivity and uplink power control between LTE and NR cell groups. 

Chen further teaches wherein the power distribution is performed according to a priority of a cell group (Para 103: determines whether it is possible to allocate the excess amount to the other cell group between the MCG and the SCG, on the basis of the priorities of transmission target data of the MCG and the SCG, the allowable maximum transmission power amounts, the first excess amount of the MCG, and the second excess amount of the SCG; Para 77 discusses modification, where base station calculates the transmission power of uplink and notifies the terminal), 
wherein a dual-connectivity of long term evolution (LTE) using the first cell group and new radio (NR) using the cell group is configured for the terminal (para 97-98: the terminal device 3 performs dual connectivity (DC) for simultaneous communication in uplink of a master cell group (MCG) and a secondary cell group (SCG); fig. 11 includes an MCG, an SCG, and a terminal device 3A. The MCG is, for example, an LTE cell group, and includes a third base station 2C. The SCG is, for example, an NR cell group, and includes a fourth base station 2D), and 
wherein the first cell group of the LTE has a higher priority than the second cell group of the NR (the LTE is master cell group and the NR is secondary cell group, and the excess power from the LTE slot is allocated to secondary cell group, as described in para 105-107, which is considered as LTE/master cell group at higher priority than NR/secondary; further, para 107-108 teaches the combination of different datatypes, priorities and the master/secondary assignments within cell groups, which covers the above combination). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam and Ouchi with power allocation for cells in the cell groups of LTE and NR as taught by Chen for the benefit of controlling uplink transmission power in accordance with a next generation communication carrier as taught by Chen in Para 109.

Regarding claim 9 and 19, Vajapeyam in view of Ouchi teaches the limitations of the parent claims. 

Vajapeyam in view of Ouchi fails to teach the limitations of the claim 9 and 19. Chen is directed to dual connectivity and uplink power control between LTE and NR cell groups. 

Chen further teaches wherein the performing of the power distribution (fig 14-15, para 104) comprises: 
determining an allocation order for the one or more first cells (Para 102-104: the determining unit 97 determines whether it is possible to allocate the excess amount to the other cell group between the MCG and the SCG, on the basis of the priorities of transmission target data of the MCG and the SCG, where a priority of the URLLC data is set to be higher than a priority of the eMBB data; the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the MCG); and 
allocating power to each of the one or more first cells based on the allocation order (Para 105: the fourth control unit 85D allocates the first excess amount of the slot A of the LTE cell group to the transmission power amount of the mini slot B+1 at the timing of the mini slot B+1 of the NR cell group), and 
wherein the allocation order is determined based on an uplink channel state of each cell (para 104: the terminal device 3A transmits URLLC data by using a mini slot B+1 of the SCG, and transmits eMBB data by using a slot A of the MCG; if the first excess amount is contained in the transmission power amount of the slot A of the MCG within the allowable maximum transmission power amount at the timing of the mini slot B+1 of the SCG, the first excess amount of the MCG is allocated to the transmission power amount of the mini slot B+1 of the SCG; the power allocation is based on timing of the respective slots and the data type in each slot, which are considered state of each cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine power sharing for dual connectivity with cell groups as taught by Vajapeyam and Ouchi with power allocation for cells in the cell groups of LTE and NR as taught by Chen for the benefit of controlling uplink transmission power in accordance with a next generation communication carrier as taught by Chen in Para 109.


Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/12/2022